Citation Nr: 0817775	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-11 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for postoperative separation of web fingers at the 
right middle finger and right ring finger.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to May 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and November 2004 rating decisions 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the July 2004 rating decision, the 
RO increased the veteran's service-connected postoperative 
separation of web fingers at the right middle finger and 
right ring finger to 10 percent disabling, effective November 
2003.  In the November 2004 rating decision, the RO denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
as well as service connection for bilateral hearing loss and 
tinnitus.  

The Board notes that the veteran filed a timely notice of 
disagreement (NOD) in December 2004 for all four claims, but 
submitted a substantive appeal in April 2005 only for the 
increased rating claim and two service connection clams.  
Subsequently thereafter, in an April 2005 statement, the 
veteran's representative, on behalf of the veteran, indicated 
that the veteran wished to withdraw his appeal for a TDIU.  
The Board finds that the claim for a TDIU has been withdrawn 
and is no longer on appeal.  See 38 C.F.R. § 20.204.  Thus, 
the Board will proceed to adjudicate only the issues 
described in the title page of this decision.  

The Board notes that in the veteran's VA Form 9, received in 
April 2005, the veteran indicated that he wanted to have a 
Board hearing at the RO.  The veteran was scheduled for a 
travel board hearing in April 2008; however, the record 
reflects that he failed to report for the scheduled hearing.  
Thus, the Board finds that there is no Board hearing request 
pending at this time.  38 C.F.R. § 20.702(d) (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected postoperative separation 
of web fingers at the right middle finger and right ring 
finger is indicative of a right hand muscle injury.  

3.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.  

4.  Competent evidence of a nexus between the post service 
diagnosis of tinnitus and service is not of record.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative separation of web fingers at the right 
middle finger and right ring finger have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5309 
(2007).  

2.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).  

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   

A.  Postoperative Separation of Web Fingers at the Right 
Middle Finger and Right Ring Finger

The veteran seeks a higher evaluation for his service-
connected postoperative separation of web fingers at the 
right middle finger and right ring finger disability.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In this case, service connection for residuals, surgery for 
separation of web fingers, right middle and ringer fingers 
postoperative, was granted by means of a March 1987 rating 
decision and assigned a noncompensable evaluation under 
Diagnostic Code 5309, effective November 1986.  In November 
2003, the veteran filed a claim seeking an increased rating 
for his service-connected postoperative disability of his 
right middle and ring fingers.  Thereafter, in the July 2004 
rating decision, the RO increased the veteran's disability 
evaluation to 10 percent disabling, effective November 2003.  
The veteran appealed therefrom. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted 
that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
held that "staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service- connected disability exhibits 
symptoms that would warrant different ratings."  
Nonetheless, as demonstrated below, the Board finds that 
"staged ratings" are not appropriate in this case.  During 
the rating period on appeal, the veteran's disability has 
been appropriately rated.

Factors for consideration in the rating of muscle 
disabilities are set forth in 38 C.F.R. § 4.56.  Under the 
current version of the rating criteria, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damages shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability or loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; and under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56.  

Moderate disability of muscles-(i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaints.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile, through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

Moderately severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound. Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Severe disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 

The veteran's service-connected postoperative separation of 
web fingers at the right middle finger and the right ring 
finger is assigned a 10 percent disability rating under 
Diagnostic Code 5309, which pertains to residuals of injury 
to muscle group IX, namely the intrinsic muscles of the hand.  
The function of these muscles is listed as the forearm 
muscles act in strong grasping movements and are supplemented 
by the intrinsic muscles in delicate manipulative movements.  
The intrinsic muscles of the hand include:  Thenar eminence; 
short flexor, opponens, abductor and adductor of the thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; 4 lumbricales; 4 dorsal, and 3 palmar 
interossei.  38 C.F.R. § 4.73, Diagnostic Code 5309.  

Diagnostic Code 5309 provides that the hand is so compact a 
structure that isolated muscles injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc., and therefore such an injury should be rated 
on limitation of motion, with a minimum 10 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5309, Note.  

Limitation of motion of the wrist is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5215.  A 10 percent rating is 
warranted for limitation of motion of the wrist (major or 
minor), such that dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  

Limitation of motion of individual digits is evaluated under 
Diagnostic Codes 5228 through 5230.  38 C.F.R. §4.71a.  Only 
Diagnostic Code 5228 provides for a rating in excess of 10 
percent.  Under this provision, a 20 percent rating is 
warranted for limitation of motion with a gap of more than 
two inches (5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  

Diagnostic Code 5229 indicates that a noncompensable rating 
is warranted for limitation of motion of either index or long 
finger if there is a gap of less than one inch (2.5 cm) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and 
extension is limited by no more than 30 degrees. A 10 percent 
rating is warranted for limitation of motion of either index 
or long finger if there is a gap of one inch or more between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by more than 30 degrees.  Diagnostic Code 
5230 indicates that any limitation of motion of either ring 
or little finger is noncompensable.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5229, 5230.  

The Board notes that handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination.  Only one hand shall be considered 
dominant.  38 C.F.R. § 4.69.  In this case, the evidence of 
record shows the veteran is left hand dominant.

In July 2004, the veteran reported to his local VA outpatient 
treatment facility for a nerve conduction study.  The veteran 
informed the physician that he has experienced numbness in 
his medial four digits for several years.  The numbness was 
described as constant and involving only the fingertips.  
Similarly, for the past few months, the veteran has endured 
burning pain in the tips of his third and fourth digits with 
certain "lifting/holding tasks/activities."  Physical 
examination of the veteran revealed normal strength in both 
upper limbs with no atrophy or fasciculations.  The examiner 
also indicated that sensation was diminished to light touch 
in the fifth and fourth digits of the right hand.  The 
veteran exhibited normal reflexes in both upper limbs, and 
testing revealed negative Hoffman's and Tinel's signs with a 
questionable positive Phalen's sign.  

The nerve conduction study revealed normal right median motor 
study and right ulnar motor study, with the exception of 
slowing of conduction velocity across the elbow segment.  The 
median sensory conduction to digits two, three, and four were 
normal; however, ulnar sensory conduction to digits four and 
five revealed decreased amplitude and slightly prolonged 
latency to digit four.  Needle electromyography (EMG) was 
normal except for some reduced recruitment in ulnar 
innervated muscles.  The examiner determined that the study 
was overall abnormal because of the presence of a 
predominantly demyelinating, mild, ulnar neuropathy at the 
right elbow.  The examiner opined that this is unlikely to be 
related to the surgery performed on his third and fourth 
digits while in the Navy.  

In June 2004, the veteran was afforded a VA examination for 
his service-connected disability.  During the examination, 
the veteran indicated that his middle and ring fingers of the 
right hand were surgically separated during his military 
service due to a webbed status.  Since that time, the veteran 
states that his index and middle fingertips feel like "they 
have hit a hot stove" when he attempts to pick something up.  
He admitted to taking medication at night for the pain and 
tingling, but contends that his symptoms have gradually 
increased.  

Upon physical examination of the veteran, the examiner noted 
that the veteran has ring and middle fingers, which were 
conjoined and separated with nicely healed skin.  The ends of 
the fingers were described as somewhat knobby, and the distal 
interphalangeal (DIP) joint had a 30 degree flexion deformity 
with intact sensation in all of the fingers.  There was no 
muscle weakness in any of the small muscles of the hand or 
thumb, but there was some weakness of the long finger 
flexors.  The examiner noted that the flexor tendon to the 
middle and ringer finger is conjoined at some level in the 
palm, and the veteran was unable to flex the ring or the 
middle finger independently.  However, the examiner indicated 
that the veteran was able to flex his fingers completely into 
the palm and extend them almost completely.  The examiner 
diagnosed the veteran with ulnar neuropathy of the right 
elbow, unrelated to the prior finger surgery and residuals of 
surgery for separation of webbed right middle and ringer 
fingers.  The examiner indicated that there is no reason why 
the dissection completed to separate conjoined fingers 
approximately forty years ago would be the cause of the 
veteran's problems with sensitivity and possibly volar 
flexion.  

In February 2006, the veteran was afforded a second VA 
examination for his service-connected disability.  The 
veteran stated that he had synostosis of the third and fourth 
fingers of the right hand at the time of his admission to the 
Navy.  After the surgery, the veteran explained that he has 
had cramping in his hands with repetitive motion.  He further 
added that his third and fourth fingers of the right hand 
flex as a unit, but no assistive devices are used for his 
right hand.  The veteran denied having incoordination, 
excessive fatigability, and lack of endurance.  

Physical examination of the veteran revealed a six centimeter 
healed scar on the radial side of the fourth finger and a six 
centimeter scar on the ulnar side of the third finger.  The 
veteran demonstrated decreased pinprick on the ulnar side of 
the third finger and the radial side of the fourth finger.  
Range of motion testing reflected flexion of the 
metatarsophalangeal (MP) joints of the hand to 90 degrees 
with 0 degrees of extension, flexion of the DIP joint to 45 
degrees when using the third and fourth fingers as a unit, 
and full extension of the third and fourth fingers.  He 
showed equal grip strength between the right and left hand 
and experienced no pain on repetitive motion.  The examiner 
noted no changes in his fatigability, endurance or range of 
motion of his fingers.  The veteran was diagnosed with normal 
functioning hand following release of congenital synostosis 
of the right long and ring fingers.  

Applying the legal criteria to the facts set forth above, as 
indicated, the service-connected disability under Diagnostic 
Code 5309 is to be rated on the basis of limitation of 
motion.  The highest assignable rating for limitation of 
wrist motion under Diagnostic Code 5215 is 10 percent.  As 
such, increased compensation cannot be assigned on the basis 
of limitation of wrist motion.  A rating in excess of 10 
percent may be assigned for ankylosis of the wrist under 
Diagnostic Code 5214, but such disability is not demonstrated 
as noted by the evidence of record.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  As for motion in the hand, a 20 
percent rating may be assigned under Diagnostic Code 5228 for 
limitation of the thumb with a gap of more than two inches 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Such findings are not 
demonstrated however, as the examination findings set forth 
above have shown no loss of left thumb motion.  Thus, a 
higher rating in excess of 10 percent is not warranted for 
the veteran's service-connected right middle finger and right 
ring finger disability.  

As for entitlement to increased compensation under other 
potentially applicable codes, because the residual scarring 
from the surgical procedure has been described as healed, 
entitlement to an increased or separate rating for scarring 
under any of the diagnostic codes pertaining to the rating of 
skin disabilities codified under 38 C.F.R. § 4.118 is not 
warranted.  See Esteban v Brown, 6 Vet. App. 259 (1994).  
There is otherwise no evidence of neurological or other 
impairment associated with the service connected disability 
that would warrant an increased or separate rating under any 
other potentially applicable diagnostic code.  See id.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  The 
Board again notes the veteran's continuing complaints of 
painful motion, swelling, numbness, and tingling of his right 
middle finger and right ring finger throughout the pendency 
of this appeal.  However, during the February 2006 VA 
examination, the examiner opined that the veteran's 
limitation of motion was not increased due to fatigability, 
endurance, or repetitive use.  Furthermore, the veteran 
denied having incoordination, excessive fatigability, and 
lack of endurance during the February 2006 VA examination.  
Thus, the Board finds that any pain associated with the 
veteran's service-connected disability is encompassed in the 
10 percent currently assigned to the veteran's service-
connected right middle finger and right ring finger 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his postoperative separation 
of web fingers at the right middle finger and right ring 
finger, and his service-connected residuals have not shown 
functional limitation beyond that contemplated by the 10 
percent rating currently assigned.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  

For these reasons, a rating in excess of 10 percent is not 
warranted for postoperative separation of web fingers at the 
right middle finger and right ring finger.  In summary, and 
for the reasons and bases set forth above, the Board finds 
the veteran is not entitled to an evaluation in excess of 10 
percent for his service-connected postoperative separation of 
web fingers at the right middle finger and right ring finger, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Bilateral Hearing Loss and Tinnitus

The veteran states in a November 2003 personal statement that 
he was exposed to acoustic trauma while working on an 
aircraft carrier during his military service.  He contends 
that his current hearing loss and tinnitus are attributable 
to his active military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
tinnitus.  The veteran is competent to allege that he was 
exposed to acoustic trauma during his active military 
service; however, the veteran's service medical records do 
not substantiate that allegation.  Service medical records 
reflect no complaints, treatments, or diagnoses of hearing 
loss and tinnitus, and the April 1961 release to inactive 
duty (RID) examination noted no abnormalities associated with 
the ears.  

Based upon the evidence in the claims file, the first time 
the veteran's bilateral hearing loss and tinnitus are shown 
is in August 2004 VA audiological evaluation report, which 
occurred many years following the veteran's discharge from 
service.  The Board acknowledges that the veteran has 
contended, in essence, that his hearing loss and tinnitus 
have existed since his military service.  The veteran is also 
competent to state that he was exposed to acoustic trauma 
aboard an aircraft carrier.  Additionally, the Board, is of 
course, aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology; 
however, there is no objective medical evidence of record of 
bilateral hearing loss and tinnitus being caused by inservice 
noise exposure during service or immediately thereafter.  In 
this regard the Board also notes that the absence of evidence 
in support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact.  Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 
2002) (holding that negative evidence means that "which 
tends to disprove the existence of an alleged fact").  
Moreover, in Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), 
the Court held that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Id. at 1333.  Given the 
negative service medical records, the absence of complaint or 
treatment until many years after service, and the absence of 
any medical evidence showing continuity of symptomatology, 
the Board finds that the evidence weighs against the 
veteran's claims.  See Voerth v. West, 13 Vet. App. 117, 120- 
21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disabilities and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observations is competent).  

In August 2004, the veteran was afforded a VA audiological 
examination for his bilateral hearing loss and tinnitus.  
During the examination, the veteran reported being a gunner's 
mate and manning a five-inch gun underneath the flight deck 
while serving aboard an aircraft carrier during his military 
service.  He stated that no hearing protection was provided 
during his active service, but he did use hearing protection 
for approximately twenty years after discharge from service 
while working as a machinist for two aerospace and 
engineering companies.  He informed the examiner that he has 
a history of hearing loss over the past ten to twelve years 
and a longer history of bilateral "buzzing" tinnitus.  
Although he was unable to recall the onset of his tinnitus, 
the veteran asserted that his bilateral hearing loss and 
tinnitus are due to his military service.  

Upon diagnostic and clinical testing, the examiner diagnosed 
the veteran with bilateral high frequency sensorineural 
hearing loss and bilateral constant tinnitus.  In an October 
2004 addendum, the examiner opined that since the veteran's 
service medical records were negative for hearing loss and 
tinnitus while on active duty, it is "less likely than not 
that [the] current hearing loss/tinnitus are [r]elated to 
working on an aircraft carrier over 40 [years] ago."  There 
is no competent medical evidence to balance the October 2004 
VA medical opinion.
The Board is aware of the veteran's contentions that his 
bilateral hearing loss and tinnitus are somehow etiologically 
related to service.  However, competent medical evidence is 
required in order to grant service connection for these 
claims.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board finds that the veteran's claims for service 
connection for bilateral hearing loss and tinnitus cannot be 
granted because there is no evidence of hearing loss or 
tinnitus at the time he separated from service, no evidence 
of manifestations of sensorineural hearing loss to a 
compensable degree within one year following his discharge 
from service, no evidence of continuity of symptomatology of 
hearing loss and tinnitus from the time he separated from 
service until the first objective showing of hearing loss and 
tinnitus, and no competent evidence of a nexus between 
bilateral hearing loss and tinnitus to his active military 
service.  

Accordingly, the preponderance of the evidence is against the 
claims of service connection for bilateral hearing loss and 
tinnitus, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In regards to the veteran's claims of service connection for 
bilateral hearing loss and tinnitus, the Board finds that the 
VCAA notice requirements have been satisfied by the March 
2004 letter sent to the veteran.  In the March 2004 letter, 
VA informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records or medical opinions.  

Turning to the veteran's increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22. Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In this case, the RO sent a letter to the veteran in March 
2004 regarding the VCAA notice requirements for an increased 
rating claim.  In the letter, the veteran was informed that 
the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability is worse than the current evaluation contemplates.  
The letter also informed the veteran that he must provide 
medical or lay evidence demonstrating a worsening of his 
disability and the impact on his employment and daily life, 
which can also be substantiated by sending statements from 
other individuals who are able to describe in what manner the 
disability has become worse.  It also informed him that on 
his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letters 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  Finally, 
he was told to submit any evidence in his possession that 
pertained to the claim.  While the Board acknowledges the two 
letters, the VCAA duty to notify has not been satisfied 
because the letters did not specifically advise the veteran 
of the criteria necessary to warrant a higher evaluation for 
his service-connected disability.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claims for increased rating, which is shown 
by his statements contending that his disabilities have 
worsened in severity and affect his overall daily 
functioning.  The Board finds that by way of the veteran's 
actual knowledge and the overall development of his claim 
throughout the pendency of this appeal, the errors of notice 
are non-prejudicial to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from June 2001 to 
June 2005, and private medical records dated October 1996 to 
June 1997.  The veteran was also provided a VA examination in 
connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to an increased rating in excess of 10 percent 
for postoperative separation of web fingers at the right 
middle finger and right ring finger is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


